Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unen la Juez Asociada Se-ñora Naveira de Rodón y el Juez Asociado Señor Co-rrada Del Río.
Aunque coincidimos con la Opinión del Tribunal a los efectos de que el Art. 1 de la Ley Núm. 98 de 24 de agosto de 1994 (26 L.P.R.A. see. 4105), tiene efecto prospectivo, disentimos de la determinación mayoritaria de reducir las cuantías por concepto de daños concedidas por el Tribunal de Primera Instancia. Entendemos que el tribunal de ins-tancia valoró de forma justa y adecuada los daños que su-frió el menor Hernández Nieves, y no existe base alguna en el expediente que justifique la reducción de dichas cuan-tías desde este estrado apelativo.
I — I
En 1983 Marta Nieves Cruz dio a luz a Ángel Luis Her-nández Nieves en el Hospital de Área de Carolina.
Nieves Cruz, en representación de su hijo, presentó de-manda en daños y perjuicios contra el Estado Libre Asocia-do(1) la Universidad de Puerto Rico, y la Asociación de Ga-rantía de Seguros Misceláneos. Alegó, en síntesis, que como resultado de las actuaciones negligentes de los médi-cos que le atendieron en el parto, el menor había sufrido *174lesiones permanentes, que incluían incapacidad física y re-tardación mental.
Después de varios incidentes procesales, y de la celebra-ción del juicio correspondiente, el Tribunal de Primera Ins-tancia declaró con lugar la demanda. Condenó a la Univer-sidad de Puerto Rico a pagar las siguientes cantidades(2):
(1) $325,000 por concepto del menoscabo del potencial de ge-nerar ingresos.
(2) $750,000 por concepto daños físicos pasados, presentes y futuros y la incapacidad permanente de Hernández Nieves.
(3) $2,900,000 por todos los gastos futuros de cuido, transpor-tación, lucro cesante(3) y demás gastos misceláneos especiales.
(4) $10,000 por concepto de honorarios de abogado.
Los demandados presentaron sendos recursos de apela-ción ante el Tribunal de Circuito de Apelaciones, en los cuales alegaron, entre otras cosas, que las cuantías de da-ños concedidas por el Tribunal de Primera Instancia ha-bían sido excesivas. El tribunal apelativo modificó la sen-tencia dictada por el tribunal de instancia, a los únicos efectos de restar la suma de $325,000 de la partida de $2,900,000.
Inconformes, los demandados recurren ante nos y cues-tionan, entre otros asuntos, las cuantías concedidas al de-mandado por el foro a quo. Este Tribunal, sin más, reduce a la mitad dichas cuantías. Por las razones que expondre-mos a continuación, no podemos refrendar dicha determinación.
I — I
I — h-í
En nuestro sistema de responsabilidad extracontractual la indemnización del daño tiene como fin restablecer al de-*175mandante al estado en que se encontraba antes de ocu-rrirle el daño; esto es, devolver las cosas a su estado natural. Correa v. Autoridad Fuentes Fluviales, 83 D.P.R. 144 (1961). Esta reparación se denomina reparación in na-tura o restitutio in integrum. Sin embargo, esto resulta difícil, y muchas veces imposible. Por lo tanto, en muchas ocasiones se recurre a la alternativa de reparar el daño mediante la concesión de una suma de dinero que se esta-blece como “equivalente” a la pérdida sufrida. Véanse: Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985); Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560 (1995).
La valoración del daño constituye un elemento fundamental en nuestro ordenamiento jurídico. Conceder cuan-tías insuficientes por concepto de daños sufridos tiene el efecto de aminorar la responsabilidad civil a la que deben estar sujetas las actuaciones antijurídicas. A.J. Amadeo Murga, El valor de los daños en la responsabilidad civil, Ira ed., San Juan, Ed. Esmaco, T. I, 1997, pág. 31. Por el contrario, una valoración exagerada daría lugar al ele-mento punitivo, ajeno a nuestro sistema de derecho. Id.
Para que el sistema civil cumpla con sus propósitos, los tribunales debemos propiciar que se logre la más razonable proporción entre el daño causado y la indemnización concedida. Amadeo Murga, op. cit., pág. 31. Sin embargo, reconocemos que la función de valorar el daño es suma-mente difícil, particularmente cuando se trata de valorar daños no patrimoniales o daños morales. Blás v. Hosp. Guadalupe, 146 D.P.R. 267 (1998).
La preocupación por la dificultad y complejidad de valo-rar los daños ha sido manifestada por este Tribunal en reiteradas ocasiones. Así, en Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 805 (1987), indicamos:
“[L]a determinación de una compensación justa y razonable por los daños sufridos [es] tarea que constituirá un reto aun para un Salomón del siglo XX.” La apreciación humana valorativa de elementos que no son ostensibles y visibles sino intangibles ... no está exenta de cierto grado de especulación. Aspiramos a que *176toda adjudicación sea razonablemente balanceada, esto es, ni extremadamente baja como tampoco desproporcionalmente alta. (Cita omitida y corchetes en el original.)
La gestión judicial de estimación y valoración de daños es sumamente complicada y angustiosa porque
... no existe una tabla o computadora electrónica que recoja todos los elementos y premisas inarticuladas que nutren la va-loración del dolor físico y mental humano [, que] permita, me-diante la aplicación de unas teclas o el oprimir unos botones, obtener el resultado final apropiado. Urrutia v. A.A.A., 103 D.P.R. 643, 647 (1975).
La tarea de valorar el daño descansa, inicialmente, en el ejercicio discrecional prudente, juicioso y razonable del juz-gador de hechos animado por un sentido de justicia y de conciencia humana. Urrutia v. A.A.A., supra. Los tribunales de instancia están en mejor posición que los tribunales apelativos para hacer esta evaluación. Ello es así, ya que estos tribunales son los que tienen contacto directo con la prueba presentada en el proceso judicial de primera instancia. Urrutia, supra; Blás v. Hosp. Guadalupe, supra.
Así, pues, a tenor con la referida norma de abstención judicial, este Tribunal no intervendrá con la estimación y valoración de daños que hagan los tribunales de instancia a menos que las cuantías sean ridiculamente bajas o exa-geradamente altas. Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917 (1971); Riley v. Rodríguez de Pacheco, supra; Rodríguez Cancel v. E.L.A., supra; Urrutia v. A.A.A., supra. De ahí que la parte que solicita la modificación de las sumas concedidas a nivel de instancia venga obligada a demostrar la existencia de circunstancias que hagan meri-torio modificar las mismas. Rodríguez Cancel, supra.
Resulta pertinente puntualizar, que si bien es cierto que en algunos casos hemos hecho expresiones a los efectos de que los tribunales de instancia pueden utilizar como guía o punto de partida las sumas concedidas por este Tribunal *177en casos similares,(4) no menos cierto es que este factor no es determinante en la estimación de daños. Recuérdese que no hay dos (2) casos exactamente iguales; cada caso se distingue por sus propias y variadas circunstancias. Es por ello que la decisión que se emita en un caso específico, en relación con la valoración y estimación de daños, no puede ser considerada como precedente obligatorio para otro caso. Toro Aponte v. E.LA., 142 D.P.R. 464 (1997); Velázquez Ortiz v. U.P.R., 128 D.P.R. 234 (1991); Rodríguez Cancel v. E.L.A., supra. La valoración responde a factores par-ticulares y únicos que no se prestan a extrapolación indiscriminada entre un caso y otro. La compensación otor-gada a los demandantes ha de ser considerada conforme los hechos particulares del caso. Toro Aponte v. E.L.A., supra.
Ahora bien, si un tribunal toma en cuenta como punto de partida pasadas valoraciones, las cuales, reiteramos, no constituyen un precedente obligatorio, es su deber actualizarlas. Ello debido a que el “valor” del dinero hoy día no es el mismo que hace, digamos diez (10) o veinte (20) años atrás por razón del alza en el costo de la vida que se experimenta en nuestra sociedad. Véase Rojas v. Maldonado, 68 D.P.R. 818 (1948).
Con este trasfondo doctrinal acerca de la estimación y valoración de los daños en nuestro ordenamiento, resulta pertinente analizar los criterios que deben regir dicha de-terminación para cada una de las partidas específicas con-cedidas por el Tribunal de Primera Instancia en el caso de autos. Examinemos, además, si dichas cuantías son razo-nables y adecuadas, y si encuentran apoyo en la prueba desfilada ante el foro a quo.
*178A. Menoscabo del potencial de generar ingresos
En Ruiz Santiago v. E.L.A., 116 D.P.R. 306, 310 (1985), reconocimos, por primera vez, la modalidad del lucro ce-sante llamada “menoscabo del potencial de generar ingresos”. Este tipo de compensación no va dirigido a sus-tituir ingresos (porque la persona nunca había recibido un ingreso ni lo recibía en el momento del acto dañoso), sino a indemnizar mediante una suma global el potencial frus-trado de generarlos. Rodríguez Cancel v. A.E.E., supra. Tal es el caso en el que se causa incapacidad a un menor que no había recibido ingresos nunca, pero que tiene a su favor la presunción de que habría sido una persona de condicio-nes normales y que habría ganado lo que tal persona ganaría. Ruiz Santiago, supra; Pate v. U.S.A., 120 D.P.R. 566 (1988).
Reconocemos que la cuantiñcación y determinación de una compensación adecuada en dichas instancias conlleva unas complicaciones ya que este tipo de indemnización, al igual que otros tipos de daños, no están “ ‘inmunes de cierto grado de especulación’ ”. Ruiz Santiago v. E.L.A., supra, pág. 312. Véase Pate v. U.S.A., supra. No obstante, hemos dicho que dichas dificultades no pueden servir de obstáculo en nuestra principal función de hacer cumplida justicia. íd., pág. 314. Así, la estimación de este tipo de daño dependerá de la consideración y ponderación de va-rios factores valorativos, sin apego a una fórmula aritmé-tica rigurosa. La cuantía final específica será de “razonable aproximación judicial”, ya que el criterio rector para la es-timación de este tipo de daño es el de probabilidad. Ruiz Santiago, supra, pág. 314. Véase Publio Díaz v. E.L.A., 106 D.P.R. 854, 871 (1978).
Ante la ausencia de un historial previo de actividad re-tribuida, los factores que deben tomarse en cuenta, al fi-jarse la cuantía por el menoscabo del potencial de generar ingresos, incluyen el status del menor al momento de la incapacidad y su proyección futura razonable. Ruiz San*179tiago v. E.L.A., supra; Rodríguez Cancel v. A.E.E., supra; Pate v. U.S.A., supra. Otros factores a considerarse son: el tipo de núcleo familiar, grado de estabilidad del hogar, edad, condición de salud física y mental previa, inteligen-cia, su disposición, educación alcanzada, hábitos de estu-dio, habilidad en la escuela, talento, intereses específicos, “ ‘entretenimientos y destrezas desarrolladas, grado de madurez y experiencia’ Ruiz Santiago, supra, pág. 318. Las leyes de salario mínimo, los promedios de ingreso en las variadas ocupaciones o profesiones prevalecientes, y los sistemas de retiro o la edad promedio de retiro forman parte del cuadro total. Ruiz Santiago, supra.
Todos estos factores y aquellos adicionales que provean mejores elementos de juicio, servirán al juzgador para ilu-minar su conciencia y valorar e indemnizar global y equi-tativamente el menoscabo del potencial de generar ingresos. Ruiz Santiago v. E.L.A., supra.
En la valoración de este tipo de daño patrimonial sirven de ayuda las estadísticas y ciencias económicas que permi-ten hacer unas proyecciones. Los jueces, con la ayuda de peritos en diferentes áreas, pueden hacer un cálculo edu-cado y razonable de ese daño patrimonial.
En el caso de marras es incuestionable la procedencia de la partida por menoscabo del potencial de generar ingresos. Es un hecho no controvertido que la incapacidad física y mental del menor Hernández Nieves le impedirá tener un empleo que le permita generar ingresos.(5) Opera a su favor la presunción de que habría sido una persona de condiciones normales y que habría ganado lo que tal persona ganaría.
El tribunal de instancia al fijar la cuantía de $325,000 por la partida del menoscabo del potencial de generar in-gresos, tomó como punto de partida el informe del perito economista Dr. Jorge Freyre, el cual fue presentado por la *180parte demandante. Especial énfasis merece el hecho de que dicho informe fue admitido en evidencia sin la oposición de la parte demandada.(6) Los demandados tampoco contradi-jeron dicho informe.
Al hacer el cálculo, el doctor Freyre consideró una ex-pectativa de vida de 70.26 años(7) y tomó en cuenta los factores esbozados en Ruiz Santiago v. E.L.A., supra. El doctor Freyre le proveyó al tribunal dos (2) alternativas con relación al cómputo de la partida del menoscabo del potencial de generar ingresos. Por un lado, concluyó que el resultado del cómputo era $325,000 si se tomaba como base la probabilidad de empleo del universo de varones en Puerto Rico. El menoscabo del potencial de generar ingre-sos ascendería a $500,000 si se tomaba en consideración el historial de empleo del padre del menor. El Tribunal de Primera Instancia, en el ejercicio de su discreción, al eva-luar las alternativas ofrecidas, escogió la menor de las dos (2), es decir concedió $325,000, basándose en el cómputo más conservador. Esto a pesar de que, como vimos, existía fundamento suficiente en la prueba presentada para con-ceder una cuantía mayor.
El tribunal de instancia estableció la cuantía por la par-tida del menoscabo de potencial de generar ingresos a tenor con los criterios expuestos jurisprudencialmente por esta Curia y conforme a la prueba desfilada. Más aún, como señalamos anteriormente, basó su determinación en el cálculo más conservador.
Aun así, la mayoría de este tribunal reduce a la mitad la partida en cuestión; es decir, reduce la cuantía de $325,000 a $162,500 sin un análisis ulterior de la prueba pericial y no contradicha por los demandados. ¿Qué criterios objeti-vos tiene este Tribunal para disminuir dicha cuantía? *181Ninguno. ¿Qué datos han ofrecido los demandados que con-tradigan los ofrecidos por el perito economista doctor Fre-yre, que nos permitan evaluar la “razonabilidad” de la va-lorización que se hizo de este tipo de daño? Ninguno. Nada hay en el expediente, fuera de alegaciones en el vacío de los demandados de que dicha cuantía es “excesiva”, que ame-rite dejar reducir la misma.
Consideramos, pues, que la cantidad concedida por el Tribunal de Primera Instancia de $325,000 en concepto del menoscabo de potencial de generar ingresos es justa y ra-zonable(8) y encuentra apoyo en la evidencia que consideró el foro a quo.
B. Daños físicos y mentales
Este Tribunal consideró como una cantidad “razonable” por concepto de daños físicos y mentales sufridos por el menor Hernández Nieves la cantidad de $375,000, a pesar de que el tribunal de instancia concedió el doble, es decir, $750,000. Al evaluar la razonabilidad de dicha partida, este Tribunal tomó como punto de comparación el caso de Riley v. Rodríguez de Pacheco, supra. Esto por ser un caso “parecido” al presente caso, en vista de que allí una recién nacida, por razón de la impericia médica de los médicos que atendieron el parto, sufrió incapacidad física y mental permanente.
En aquella ocasión consideramos razonable la cuantía de $400,000 en concepto de daños físicos y mentales. Nos parece increíble que la mayoría tome como punto de par-tida el caso de Riley v. Rodríguez de Pacheco, supra, que según sus propias palabras es un caso muy “parecido al caso de autos”, no para conceder al menos lo que allí se concedió, sino para reducir la cuantía concedida en el pre-*182sente caso a una cantidad menor ($375,000) a la otorgada en Riley, supra.
Hay más, trece (13) años después de nuestra decisión en Riley v. Rodríguez de Pacheco, supra, y veintiséis (26) años después de los hechos que dieron lugar a dicha decisión, este Tribunal utiliza dicho caso como guía, pasando por alto que la suma allí concedida indudablemente tiene que ser actualizada. Es una realidad innegable que el “valor” del dinero hoy día no es el mismo que hace trece (13) o veintiséis (26) años atrás por razón del alza en el costo de la vida.
Resulta interesante destacar que lo que constituía $400,000 hace trece (13) años, podría constituir hoy día una cantidad que supera el millón de dólares.(9) El tribunal de instancia, tomando en cuenta el valor actual del dinero, pudo haber otorgado dicha suma si hubiese usado como referencia el caso Riley v. Rodríguez de Pacheco, supra. Sin embargo, una vez más optó, en el ejercicio razonable de su discreción, por un cálculo conservador y concedió la canti-dad $750,000.
Aun si no tomáramos como guía el caso Riley v. Rodríguez de Pacheco, supra, como hizo la mayoría de este Tribunal, entendemos que la cantidad concedida por el tribunal de instancia en concepto de los daños físicos y mentales sufridos por Hernández Nieves no es excesiva ni exagerada. De un análisis minucioso de las declaraciones de los peritos, los cuales le merecieron entera credibilidad al foro de instancia, se desprende que Hernández Nieves padece, entre otras condiciones, de perlesía cerebral, estra-bismo, displejía espástica, atrofia óptica y varios tipos de anomalía relacionadas con la cadera y con las piernas. Es dependiente para todos los quehaceres cotidianos de la vida, es decir, depende de otras personas, por ejemplo, para *183su cuido, alimentación, aseo, vestido, y para ir a sus citas médicas y tratamientos.(10)
Respecto a los daños morales, basta decir, como señaló el juez sentenciador, que la incapacidad física del menor supone “una alteración de su vida familiar y afectiva significativa”. El menor “[h]a sufrido, además, y sufrirá aprensión, privaciones, humillaciones, molestosos y conti-nuos tratamientos, desvelos, teniendo que ser sometido a delicados e innecesarios tratamientos”(11)
De manera que, a la luz de todo lo antes dicho, conside-ramos que no abusó de su discreción el tribunal de instan-cia al conceder la cantidad de $750,000 en concepto de da-ños físicos y mentales sufridos por Hernández Nieves. No se justifica reducir dicha cuantía.
C. Daños especiales
Los daños especiales son aquellos desembolsos o pérdi-das que reducen en forma específica el patrimonio y que son consecuencia directa de la lesión. H. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1980, Vol. I, pág. 433. In-cluyen, entre otros, gastos médicos, medicinas, gastos de hospitalización y convalecencia, enfermeras especiales, te-rapias, y cualquier tipo de asistencia especial requerida. íd.
En el presente caso el Tribunal de Primera Instancia concedió una suma de $2,900,000 en concepto de daños especiales. En la demanda interpuesta se hicieron recla-mos por gastos pasados y futuros de transportación, dietas, médicos, hospitales y otros que todavía se desconocen pero en los que necesariamente se incurrirá en el tratamiento y cuido especial que requerirá Hernández Nieves a través de los años.
*184El Tribunal de Primera Instancia determinó la suma en dicho concepto a base de un estimado hecho por el perito Dr. Allan Hansknecht. Este perito testificó, entre otras co-sas, que el costo de cuido y tratamiento promedio de las personas con condiciones médicas similares a las que tiene Hernández Nieves es de $50,000 a $60,000 del primer año a los 16 ó 17 años de edad; entre $70,000 y $75,000 de los 17 a los 25 años de edad, y de $60,000 al año cuando esté institucionalizado por no tener a sus padres u a otro familiar cercano que se ocupe de él.(12)
El tribunal de instancia entendió que era razonable to-mar como base la suma menor, es decir, la de $50,000,(13) a pesar de tener fundamento razonable en la prueba para conceder unas cuantías más altas, a base del incremento en gastos que supone el crecimiento del menor. Pero hay más, el tribunal de instancia computó esta cuantía to-mando como base la edad del menor al momento de dic-tarse la sentencia (13 años). No tomó en cuenta en el cál-culo, pudiendo hacerlo, los gastos especiales en los que se había incurrido antes de que se dictara la sentencia. Aun así, este Tribunal decide reducir dicha partida de $2,900,000 a $1,450,000. En otras palabras, reduce la cuantía a la mitad, sin justificación alguna. Nuevamente, diferimos de dicha actuación.
III
De la anterior discusión podemos colegir que el Tribunal de Primera Instancia, al determinar la cuantía de cada una de las partidas de daños, examinó toda la prueba y las diversas alternativas que de esta prueba podían ser consideradas. A tenor con su prudente discreción judicial, *185siempre optó por los cálculos más conservadores y más bajos. Un examen cuidadoso del expediente, incluyendo los autos de instancia, revela que la determinación y compu-tación de los daños encuentra amplio apoyo en la evidencia presentada. No hallamos fundamento alguno que justifi-que alterar las cuantías de daños.
En este caso los daños no fueron especulativos, como arguye la mayoría de este Tribunal. Se probó la existencia de los daños y que su causa próxima fue las acciones u omisiones de los demandados. La determinación de la cuantía, aun cuando pueda ser aproximada, debe soste-nerse si el cálculo descansa en un fundamento razonable y no en el capricho o en la adivinación. El derecho de com-pensación no puede derrotarse sólo por el carácter especu-lativo que en alguna medida supone el cómputo de daños.
Tampoco constituyen las cuantías concedidas una me-dida punitiva, como sugiere este Tribunal. Es impermisible interpretar que probados unos hechos, sufridos unos da-ños, la compensación otorgada, aunque sea la justa, si se considera alta, debe reducirse bajo el manto de que la misma es “exageradamente alta” o constituye una “medida punitiva”.
Coincidimos con el Tribunal de Circuito a los efectos de que no puede perderse de vista que al compensar un daño no estamos premiando a nadie; no estamos convirtiendo al pobre en rico de la noche a la mañana como si se tratara de un juego de lotería. Lo que realmente hacemos es justicia, tratando de poner al que sufre el daño en la posición en que más o menos estaría de no haberlo sufrido.
Por entender que la opinión del Tribunal comete una gran injusticia sobre una familia que ya ha sufrido una gran tragedia, causada por la impericia profesional de los médicos de la Universidad de Puerto Rico, disentimos.

 Posteriormente, el Tribunal de Primera Instancia desestimó la reclamación en cuanto al Estado Libre Asociado.


 Determinó que la responsabilidad de la Asociación de Garantía de Seguros Misceláneos se limitaba a la suma de $150,000.


 Coincidimos con la mayoría del Tribunal a los efectos de que la mención de lucro cesante dentro de dicha partida constituyó un error tipográfico.


 Véanse, por ejemplo: Velázquez Ortiz v. U.P.R. 128 D.P.R 234 (1991); Molina, Caro v. Dávila, 121 D.P.R. 362 (1988).


 Tal conclusión encuentra apoyo en los testimonios de los peritos Dr. Agustín García y Dr. Allan Hausknecht.


 Apéndice 2 del Escrito de apelación, pág. 85.


 Esta expectativa de vida está acorde con el testimonio del perito Dr. Alian Hausknecht sobre la mortalidad de las personas que sufren de condiciones similares a las de Hernández Nieves. Apéndice 2 del Escrito de apelación, pág. 85; T.E. del Testimonio del Dr. Alian Hausknecht, pág. 30 et seq.


 Dicha cantidad se reduce en términos reales a una indemnización anual de $5,701 y de $15.61 diarios, lo cual no tiene nada de exagerado o punitivo, como alegan los demandados.


 Tomando como punto de partida una tasa de interés de 8%, el cálculo exacto sería $1,087,868. Véase Kieso & Weygant, Intermediate Accounting, 8va ed., 1994, pág. 303.


 Véase T.E. del Testimonio del perito Dr. Allan Hausknecht, pág. 74.


 Apéndice 2 del Escrito de apelación, pág. 85.


 Véase Testimonio del perito Dr. Allan Hausknecht, T.E., págs. 42-47.


 El tribunal de instancia multiplicó dicha cuantía por el número de años que le quedaban a Hernández Nieves para llegar a la edad de setenta (70) años. Abase de $50,000 por año, la cantidad total debió ser $2,850,000. No obstante, el tribunal de instancia concedió $2,900,000.